Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, the claims 1 and 9 are rejected as indefinite because the claims recite (emphasized) "…compare the mailing address with the legal address database while concurrently causing the user interface to request further information related to a real estate transaction regarding the real property…"  This limitation is not clear because the claims do not recite any initial information related to a real estate transaction.  As such, it is not clear what would be further information because it is not clear what was initially requested.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as (emphasized) "…compare the mailing address with the legal address database while concurrently causing the user interface to request information related to a real estate transaction regarding the real property…"
Alternatively, Examiner suggests amending claim 1 to recite (emphasized):
 a real estate transaction regarding a real property;…
compare the mailing address with the legal address database while concurrently causing the user interface to request further information related to [[a]] the real estate transaction regarding the real property…
To clarify the "further information" means information other than the mailing address.  Please note, claims 6 and 15 also recites the "further information" claim element which is indefinite for the same reasons.
Claims 2-8 and 10-18 do not clarify this issue and as such are rejected due to their dependencies.

Claims 7 and 17 are further rejected as indefinite because the claims recite (emphasized) "…present on the user interface one or more legal addresses and respective ownership data, the one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address."  This limitation is not clear because determining a likelihood of being the legal address is passively recited.  That is, it is not clear if the scope of claims 7 and 17 encompasses determining a likelihood and presenting the legal addresses or if the scope of claims 7 and 17 only encompasses presenting the legal addresses.  For the purposes of analyzing the claim set, Examiner is interpreting claims 7 and 17 as similarly to ¶[0085] and Fig. 4B of the Specification as filed, i.e. as (emphasized):
…obtain one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address; and
present on the user interface the one or more legal addresses determined to have the likelihood of being the legal address and respective ownership data, "
to clarify the scope of claims 7 and 17 does not include determining the likelihood and essentially only encompasses presenting the information.  
Alternatively, Examiner suggests amending claims 7 and 17 to positively recite determining the likelihood to clarify claims 7 and 17 require performing the determination, i.e. as (emphasized):
…determine a likelihood of one or more legal addresses being the legal address recognized as corresponding to the real property associated with the mailing address; and
present on the user interface the one or more legal addresses determined to have the likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address and respective ownership data, "

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 11 does not further limit the scope of the claim from which it depends because claim 11 is a method claim that recites a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II (discussing Ex parte Schulhauser).  That is, claim 11 recites (emphasized) "…in the case that the received mailing address is determined to be invalid, causing the user interface to indicate that the received mailing address is invalid…" but claim 11 does not require the received mailing address be invalid.  As such, claim 11 does not require the user interface to indicate that the received mailing address is invalid, etc.  Since this is the only limitation in claim 11, claim 11 does not further limit the scope of the claim from which it depends because the only limitation is not required to occur.
To overcome this rejection, Examiner suggests amending claim 11 to recite (emphasized): "…determining the received mailing address is invalid, and as a result causing the user interface to indicate that the received mailing address is invalid…" to require the limitations of claim 11 occur.

Similarly, claim 16 does not further limit the scope of the claim from which it depends because claim 16 is a method claim that recites a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II (discussing Ex parte Schulhauser).  That is, claim 16 recites (emphasized) "…in the case that the legal address record has no legal address recognized as corresponding to the real property
To overcome this rejection, Examiner suggests amending claim 16 to recite (emphasized): "…  wherein the legal address record has no legal address recognized as corresponding to the real property associated with the received mailing address,  the method further comprising causing the user interface to indicate that there is no legal address..." to require the limitations of claim 16 occur.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-8 are directed to a machine; and claims 9-18 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Claim 1 recites an abstract idea in the limitations (emphasized):
…a processing unit; a user interface; and a non-transitory memory containing instructions which, when implemented by the processing unit, cause the processing unit to: 
receive, from the user interface, a mailing address associated with a real property; 
access a legal address database; 
compare the mailing address with the legal address database while concurrently causing the user interface to request further information related to a real estate transaction regarding the real property; 
in the case that the legal address database contains a legal address recognized as corresponding to the real property associated with the mailing address, obtain the legal address corresponding to the real property from the legal address database; 
and use the obtained legal address in documents related to the real estate transaction.
These limitations recite an abstract idea because the limitations encompass commercial or legal interactions (i.e. business relations).  These limitations encompass commercial or legal interactions because these limitations essentially entail looking up and using relevant information in a transaction.  That is, comparing a mailing address to a legal address database, obtaining an appropriate legal address and using the legal address, as claimed, is a part of business relations (e.g. business communications) because the scope of these limitations encompass identifying relevant information for a business 

Claim 9 recites an abstract idea in the limitations (emphasized):
…receiving, from a user interface, a mailing address associated with a real property; 
comparing the received mailing address with a legal address record while concurrently causing the user interface to request further information related to a real estate transaction regarding the real property; 
and obtaining a legal address recognized as corresponding to the real property associated with the received mailing address from the legal address record.
These limitations recite an abstract idea because the limitation encompass commercial or legal interactions (i.e. business relations).  These limitations encompass commercial or legal interactions because these limitations essentially entail looking up and using relevant information in a transaction.  That is, comparing a mailing address to a legal address database and obtaining an appropriate legal address, as claimed, is a part of business relations (e.g. business communications) because the scope of these limitations encompass identifying relevant information for a business communication (the legal address).  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity".  Accordingly claim 9 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
…a processing unit; a user interface; and a non-transitory memory containing instructions which, when implemented by the processing unit, cause the processing unit to:
receive, from the user interface, a mailing address associated with a real property; 
access a legal address database; 
compare the mailing address with the legal address database while concurrently causing the user interface to request further information related to a real estate transaction regarding the real property; 
in the case that the legal address database contains a legal address recognized as corresponding to the real property associated with the mailing address, obtain the legal address corresponding to the real property from the legal address database; 
and use the obtained legal address in documents related to the real estate transaction.
The additional elements of a processing unit; a user interface; and a non-transitory memory containing instructions, when considered individually or in combustion, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of receiving, from the user interface, a mailing address, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly the additional elements of accessing a legal address database, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of concurrently causing the user interface to request further information, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic user interface with input fields) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Accordingly claim 1 is directed to an abstract idea.
	

Claim 9 recites the additional elements (emphasized):
…receiving, from a user interface, a mailing address associated with a real property; 
comparing the received mailing address with a legal address record while concurrently causing the user interface to request further information related to a real estate transaction regarding the real property; 
and obtaining a legal address recognized as corresponding to the real property associated with the received mailing address from the legal address record.
The additional elements of receiving, from the user interface, a mailing address, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving 
The additional elements of concurrently causing the user interface to request further information, as claimed, when considered individually or in combination, does not integrate the abstract idea into a practical application because the additional elements are recited a high-level of generality (i.e. as a generic user interface with input fields) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Accordingly claim 9 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Claim 2 recites the additional elements of a remote legal address database that is accessed through an internet connection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional Intellectual Ventures I v. Capital One Bank).
Claim 3 recites the additional elements of accessing a mailing address database and presenting autofill suggestions.  The additional elements of accessing a mailing address database, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Similarly, the additional elements of presenting autofill suggestions encompass a generic computer function of storing and retrieving data because the scope of autofill suggestions includes suggesting previously entered information (e.g. suggesting previously entered mailing addressed), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 4 is directed to the same abstract idea as the independent claims because claim 4 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a part of business relations because it entails validating the communications are being sent to the correct location.  Further, the additional elements of indicating the address is invalid and requesting reentry, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 5 is directed to the same abstract idea as the independent claims because claim 5 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a part of 
Claim 6 recites the additional elements of receive and use the further information.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving and storing data (i.e. receiving the further information and storing it in word processing files), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 7 recites the additional elements of presenting legal addresses and respective ownership data1.  The additional elements of presenting legal address and respective ownership data, when considered individually or in combination, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer function of displaying data), see MPEP 2106.05(f).
Claim 8 recites the additional elements of receive a selection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 10 is directed to the same abstract idea as the independent claims because claim 10 recites determining the validity of the mailing address.  Determining the validity of a mailing address is a 
The limitations of claim 11 do not further limit the scope of the claim2 and as such claim 11 is rejected under 101 for the same reasons as the claims from which it depends.  Additionally, please note claims 11 recites similar limitations as claim 4 and accordingly would be rejected for similar reasons as claim 4 if claim 11 was amended to require the contingent limitations be performed.
Claim 12 recites the additional elements of a display screen.  The additional elements of a display screen, when considered individually or in combination, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer display), see MPEP 2106.05(f).
Claim 13 recites the additional elements of receive the mailing address using a graphical user interface.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 14 recites the additional elements of presenting autofill suggestions.  The additional elements of presenting autofill suggestions encompass a generic computer function of storing and retrieving data because the scope of autofill suggestions includes suggesting previously entered information (e.g. suggesting previously entered mailing address), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 15 recites the additional elements of receive and use the further information.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving and storing data (i.e. receiving the further information and storing it in word processing files), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
The limitations of claim 16 do not further limit the scope of the claim3 and as such claim 16 is rejected under 101 for the same reasons as the claims from which it depends.  Additionally, please note if claim 16 was amended to require the contingent limitations be performed, claim 16 would still be rejected under 101 because the additional elements essentially encompass a generic computer function of sending and receiving data (i.e. sending requests to a database and receiving responses), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claim 17 recites the additional elements of presenting legal addresses and respective ownership data4.  The additional elements of presenting legal addresses and respective ownership data, when considered individually or in combination, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (i.e. a generic computer function of displaying data), see MPEP 2106.05(f).
Claim 18 recites the additional elements of accessing the legal address record using an internet connection.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a Intellectual Ventures I v. Capital One Bank).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al, US Pub. No. 2015/0074018, herein referred to as "Gill", further in view of Hong, US Pub. No. 2013/0297378, herein referred to as "Hong".
Regarding claim 1, Gill teaches:
a processing unit; a user interface; and a non-transitory memory containing instructions which, when implemented by the processing unit, cause the processing unit to (computing device with processor, non-transitory computer-readable storage medium storing instructions, ¶[0061].  Please note the computer is within the scope of the claimed user interface because the computer is how the customers access the system, ¶[0022] and Fig. 1): 

access a legal address database (searches public assessor database for tax identifier, ¶[0033] and Fig. 2 ref. char. 230.  Please note, the Specification describes the term legal address as the property descriptor used by a government authority, ¶[0026] of the Specification as filed.  Thus the tax identifiers being searched are within the scope of the term "legal address" because the Gill states the tax identifiers are used by a taxing agency to identify a property for tax collection purposes, ¶[0033]); 
compare the mailing address with the legal address database (determines a confidence score or error rate of the identified tax identifier, ¶[0034] and Fig. 2 ref. char. 240; see also ¶[0032] discussing match score)
causing the user interface to request further information related to a real estate transaction regarding the real property (received identifiers includes other information like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates, ¶¶[0030], [0031] and Fig. 35.  Please note, since this information relates to tax collection, ¶[0033] the received identifiers relate to a real estate transaction (i.e. taxes));
in the case that the legal address database contains a legal address recognized as corresponding to the real property associated with the mailing address, obtain the legal address corresponding to the real property from the legal address database (identifies tax identifier associated with the address, ¶[0033] and Fig. 2 ref. char. 230 and stores identified tax identifiers associated with the address, ¶[0035] and Fig. 2 ref. char. 250); 
and use the obtained legal address in documents related to the real estate transaction (provides a report on the identified information, ¶[0048]).
However Gill does not teach but Hong does teach:
compare the mailing address with the database while concurrently causing the user interface to request further information (displays search results, Fig. 7 ref. char. 710 and ¶[0044], concurrently with UI item for initiating a search query, Fig. 7 ref. char. 755 and ¶[0048]; see also Fig. 7 ref. char. 760 and ¶[0049] showing map of properties.  That is, Hong teaches concurrently comparing mailing address information and causing the user interface to request further information because the GUI in Fig. 7 of Hong includes both the UI item for initiating a search query and the search results.  Thus, when the user initiates a search in the GUI in Fig. 7 of Hong, the system will be simultaneously comparing mailing address with a database (i.e. generating the search results) and requesting further information (displaying the UI item for a search query)).
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.
Regarding claim 2, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
wherein the legal address database is separate from the electronic device (public assessor database is separate from services application and computing device performing the various functions, Fig. 1; see also ¶[0023], [0025] discussing Fig. 1)

Regarding claim 4, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
determine validity of the mailing address (validates received property identification information, ¶¶[0031], [0044] and Fig. 2 ref. char. 220 and Fig. 5); 
and in the case that the mailing address is determined to be invalid, cause the user interface to indicate that the mailing address is invalid and request reentry of an updated mailing address (determines whether identified addresses are sufficiently accurate or if manual review is needed, ¶¶[0040]; see also ¶[0056] discussing flagging search results for manual review).  
Regarding claim 5, the combination of Gill and Hong teaches all the limitations of claim 4 and Gill further teaches:
wherein the mailing address is determined to be invalid based on a comparison of the mailing address to a mailing address database (validates received property identification information using a public assessor database, ¶[0031], which includes mailing addresses, ¶[0025]).  
Regarding claim 6, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
receive the requested further information from the user interface (receives identifiers like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates of a real estate, ¶¶[0030], [0031] and Fig. 2 ref. char. 210), 
and use the further information in the documents related to the real estate transaction (provides a report on the identified information, ¶[0048]).  
Regarding claim 7, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
wherein, in the case that the legal address database does not contain the legal address recognized as corresponding to the real property associated with the mailing address, the instructions further cause the processing unit to: present on the user interface one or more legal addresses and respective ownership data, the one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the mailing address (determines confidence score or error rate associated with the identified tax identifiers, ¶[0034] and Fig. 2 ref. char. 240, and provides confidence score or error rate along with the identified tax identifiers to computing device, ¶[0035] and Fig. 2 ref. char. 250).  
Regarding claim 8, the combination of Gill and Hong teaches all the limitations of claim 7 and Gill further teaches:
wherein the instructions further cause the processing unit to: receive from the user interface a selection of one of the presented one or more legal addresses to use as the legal address recognized as corresponding to the real property associated with the mailing address (list of potential matches of tax identifiers is provided to computing device for selection of the matches of interest, ¶[0038]).  

Regarding claim 9, Gill teaches:
receiving, from a user interface, a mailing address associated with a real property (receives identifier of a real estate which includes address of real estate property, ¶¶[0030], [0031] and Fig. 2 ref. char. 210; see also ¶[0061] discussing computing device.  Please note the computer is within the scope of the claimed user interface because the computer is how the customers access the system, ¶[0022] and Fig. 1); 

causing the user interface to request further information related to a real estate transaction regarding the real property (received identifiers includes other information like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates, ¶¶[0030], [0031] and Fig. 36.  Please note, since this information relates to tax collection, ¶[0033] the received identifiers relate to a real estate transaction (i.e. taxes)); 
and obtaining a legal address recognized as corresponding to the real property associated with the received mailing address from the legal address record (identifies tax identifier associated with the address, ¶[0033] and Fig. 2 ref. char. 230 and stores identified tax identifier associated with the address, ¶[0035] and Fig. 2 ref. char. 250).  
However Gill does not teach but Hong does teach:
compare the mailing address with the database while concurrently causing the user interface to request further information (displays search results, Fig. 7 ref. char. 710 and ¶[0044], concurrently with UI item for initiating a search query, Fig. 7 ref. char. 755 and ¶[0048]; see also Fig. 7 ref. char. 760 and ¶[0049] showing map of properties.  That is, Hong teaches concurrently comparing mailing address information and causing the user interface to request further information because GUI in Fig. 7 of Hong includes both the UI item for initiating a search query and the search results.  Thus, when the user initiates a search in the GUI in Fig. 7 of Hong, the system will be simultaneously comparing mailing address with a database (i.e. generating the search results) and requesting further information displaying the UI item for a search query).
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.
Regarding claim 10, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
determining validity of the received mailing address (validates received property identification information, ¶¶[0031], [0044] and Fig. 2 ref. char. 220 and Fig. 5).  
Regarding claim 11, the combination of Gill and Hong teaches all the limitations of claim 10 and Gill further teaches:
in the case that the received mailing address is determined to be invalid, causing the user interface to indicate that the received mailing address is invalid and request reentry of an updated mailing address (determines whether identified addresses are sufficiently accurate or if manual review is needed, ¶¶[0040]; see also ¶[0056] discussing flagging search results for manual review.  Please note, as discussed above in the 112(d) rejection, this limitation does not further limit the scope of the claim).  
Regarding claim 12, the combination of Gill and Hong teaches all the limitations of claim 9 and Hong further teaches:
wherein the user interface comprises a display screen operable to display a graphical user interface (GUI is implemented on a touchscreen, ¶[0048]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in 
Regarding claim 13, the combination of Gill and Hong teaches all the limitations of claim 12 and Hong further teaches:
wherein the received mailing address is received using the graphical user interface (receives selections in the GUI through a touchscreen, ¶[0048]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers of Gill with the GUI for searching real estate of Hong because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is Gill teaches various processes for searching real estate information, e.g. Figs. 2 and 4.  One of ordinary skill would have recognized the results of these searches would likely be more useful to the users if the results were visualized, for example mapped in a GUI as taught by Hong.  
Regarding claim 15, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
receiving the further information from the user interface (receives identifiers like owner/resident name, owner/resident address, legal description, longitude/latitude coordinates of a real estate, ¶¶[0030], [0031] and Fig. 2 ref. char. 210); 
and using the further information with the legal address in documents for the real estate transaction (provides a report on the identified information, ¶[0048]).  
Regarding claim 16, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
in the case that the legal address record has no legal address recognized as corresponding to the real property associated with the received mailing address, causing the user interface to indicate that there is no legal address associated with the received mailing address (determines whether identified items are sufficiently accurate or if manual review is needed, ¶¶[0044]; see also ¶[0048] discussing flagging search results for manual review.  Please note, as discussed above in the 112(d) rejection, this limitation does not further limit the scope of the claim).  
Regarding claim 17, the combination of Gill and Hong teaches all the limitations of claim 16 and Gill further teaches:
causing the user interface to present one or more legal addresses and respective ownership data, the one or more legal addresses determined to have a likelihood of being the legal address recognized as corresponding to the real property associated with the received mailing address (determines confidence score or error rate associated with the identified tax identifiers, ¶[0034] and Fig. 2 ref. char. 240, and provides confidence score or error rate along with the identified tax identifiers to computing device, ¶[0035] and Fig. 2 ref. char. 250).  
Regarding claim 18, the combination of Gill and Hong teaches all the limitations of claim 9 and Gill further teaches:
wherein obtaining the legal address recognized as corresponding to the real property associated with the received mailing address comprises accessing the legal address record using an internet connection (system is accessed over the network, ¶[0022]; see also ¶[0024] noting databases are queried through the internet; and ¶[0065] noting process is implemented over a distributed network like the internet, ¶[0065]).  

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Hong further in view of Velusamy, US Pub. No. 2009/0119581, herein referred to as "Velusamy".
Regarding claim 3, the combination of Gill and Hong teaches all the limitations of claim 1 and Gill further teaches:
access a mailing address database (uses a public assessor database, ¶[0031], which includes mailing addresses, ¶[0025]).
However, the combination of Gill and Hong teaches all the limitations of claim 1 and does not teach but Velusamy does teach:
and present autofill suggestions on the user interface as the mailing address is being received  (captures and progressively compares a user's keystrokes to the one or more trigger strings to predict user input and auto-complete a street address, ¶[0037]).  
Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong with autocompleting address as taught by Velusamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is one of ordinary skill would have recognized autocompleting address information, e.g. as taught by Velusamy, would likely improve the user experience for users using the system of Gill and Hong because it would save users from having to repeatedly enter information (e.g. repeatedly enter the same address information) and accordingly would have modified the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong to include the autocomplete of Velusamy.  

Regarding claim 14, the combination of Gill and Hong teaches all the limitations of claim 13 and does not teach but Velusamy does teach:

Further, it would have been obvious at the time of filing to combine the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong with autocompleting address as taught by Velusamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is one of ordinary skill would have recognized autocompleting address information, e.g. as taught by Velusamy, would likely improve the user experience for users using the system of Gill and Hong because it would save users from having to repeatedly enter information (e.g. repeatedly enter the same address information) and accordingly would have modified the method for identifying tax agencies and identifiers with a GUI for searching real estate of Gill and Hong to include the autocomplete of Velusamy.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Treebold, Jim "How To Find A Property Parcel Number" Encyclopedia.com, Feb. 13, 2018 teaches similar methods of identifying real estate information
Dawson, US Pub. No. 2016/0371801 teaches a similar method of managing real estate data
Ruebush et al, US Pub. No. 2014/0279592 teaches a similar method of managing real estate data



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note the 112(b) rejection of this claim for the discussion of the claim interpretation.
        2 Please see the 112(d) rejection of claim 11 for a discussion of the interpretation of the claim
        3 Please see the 112(d) rejection of claim 16 for a discussion of the interpretation of the claim
        4 Please note the 112(b) rejection of this claim for the discussion of the claim interpretation.
        5 Please note the 112(b) rejection of this claim for the interpretation of this claim limitation.
        6 Please note the 112(b) rejection of this claim for the interpretation of this claim limitation.